Citation Nr: 0313704	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  01-05 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for poliomyelitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
poliomyelitis.  

The Board notes that the veteran first filed a claim for 
service connection for poliomyelitis in November 1958.  The 
RO issued a rating decision in February 1959, in which 
service connection for poliomyelitis was denied and non-
service-connected pension benefits were granted.  However, 
review of the claims folder revealed only a notice letter 
concerning the grant of pension benefits.  No notice of 
denial of the poliomyelitis service connection claim was 
apparent.  Since the veteran was not notified of the denial 
of service connection for poliomyelitis, the claim is not 
final.  

The Board also notes that the pertinent laws and regulations 
referable to service connection for poliomyelitis were 
essentially the same in November 1958 as they are today.  The 
current provisions of 38 C.F.R. § 3.379 provide that if the 
first manifestations of acute anterior poliomyelitis present 
themselves in a veteran within 35 days of termination of 
active military service, it is probable that the infection 
occurred during service.  If they first appear after this 
period it is probable that the infection was incurred after 
service.  Essentially, the same rule has been in effect since 
1949, although in November 1958, it was then found in VA 
Regulation (VAR) 1087 (October 28, 1954).  

In August 2001, the Board remanded the instant claim for 
further development and Veterans Claims Assistance Act of 
2000 (VCAA) compliance.  

This case is now ready for appellate review.  



FINDINGS OF FACT

1.  The veteran was first diagnosed with poliomyelitis in 
October 1957.  

2.  The medical evidence of record did not show that the 
veteran had poliomyelitis within 35 days of service discharge 
in 1956.  


CONCLUSION OF LAW

Poliomyelitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.379 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains, in essence, that service connection 
is warranted for poliomyelitis.  

Under pertinent criteria, in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Most of the veteran's service medical records are not 
available and are presumed to have been destroyed in the fire 
at the National Personnel Records Center (NPRC) in 1973.  The 
partial service medical records associated with the claims 
folder show that the veteran was treated for a sore throat in 
January 1955 and for eczema in June 1955.  On separation 
examination in August 1956, the clinical evaluation of all 
systems was normal.  


After service, the veteran was hospitalized at the University 
of Michigan Hospital in October 1957.  His chief complaint 
was of weakness of the right leg and back for four days 
duration.  He related that he had been perfectly well until 
noon "Wednesday," four days prior to admission, when he 
began to "burn up."  He felt in general poor health, but 
went to work anyway.  He had no specific weakness that day, 
but generalized headache that evening, with lack of appetite, 
and vomiting of a non-bile stained material that night.  The 
next morning he tried to get up and walk and his right leg 
was useless and his back was weak.  His right calf muscles 
were very sore.  He remained in bed, maintained a fever, and 
kept getting weaker to the point he was unable to sleep that 
night or all of the next day.  He related a stiff neck when 
he attempted to put his chin toward his chest.  He was sent 
to University Hospital with a diagnosis of paralytic polio.  
The rest of the history was essentially non-contributory.  
Lumbar puncture was performed on admission and was compatible 
with the diagnosis of poliomyelitis.  

Medical records of December 1957, January 1958, July 1958, 
and December 1958 relate to the veteran's October 1957 
hospitalization for poliomyelitis.  

VA examination reports of March 1974 and September 1989 are 
associated with the claims folder.  These examination reports 
indicate that the veteran initially was treated for 
poliomyelitis in 1957.  

In February 2000, VA received a statement from Luis C. 
Pannocchia, MD, in support of the veteran's claim.  Dr. 
Pannocchia indicated, in pertinent part, that the veteran was 
discharged from the Army in 1956, and was diagnosed and 
admitted to the hospital with polio in October 1957.  
According to the veteran, he gave a history of severe 
headaches, joint pain, and tenderness approximately six 
months prior to his service discharge.  He also related that 
he had a diagnosis of polio approximately six months after 
his release from service.  He became incapacitated to the 
point of having joint pain, fever, numbness, tingling, and 
weakness noted of the arms.  He related that they believed it 
was the flu at first, but later it was diagnosed as polio.  
According to the veteran's history, he was having headaches 
and muscle weakness prior to release from service and 
thereafter.  At the time of the examination, the veteran was 
noted to be post polio and wheelchair bound.  The assessment 
was poliomyelitis with diagnosis approximately less than a 
year after the veteran was discharged from the service.  The 
veteran had residual post polio, wheelchair bound, at least 
the last several years.  It was the medical opinion of Dr. 
Pannocchia that the veteran's poliomyelitis first had its 
onset at least one year prior to the veteran leaving the 
Army.  

In September 2002, a medical opinion was sent to the RO by a 
VA medical examiner.  After discussing the case with the 
veteran's service officer, the veteran, and his family, it 
was his opinion that he agreed with Dr. Pannocchia that the 
veteran displayed symptoms that were not properly diagnosed 
and treated while the veteran was on active duty status.  He 
also stated that it was his opinion that the veteran was 
experiencing symptoms of poliomyelitis prior to service 
discharge.  

In January 2003, the veteran underwent a VA medical 
examination.  The veteran indicated that while he was 
stationed in Germany, he began to have daily headaches as 
well as nausea.  He related that he also had difficulty 
exercising because of weakness in his legs.  He related that 
he sought medical attention for these symptoms.  Within one 
and a half years, he was diagnosed with polio.  At the time 
of the examination, he related that he was bedridden due to 
weakness and inability to stand.  He went from braces and 
crutches to a wheelchair almost 100 percent of the time.  The 
examiner indicated that he reviewed the claims folder 
extensively and unfortunately, there were few service medical 
records to review.  He stated that because the veteran's 
service medical records were incomplete, it was impossible 
for him to objectively evaluate whether or not the veteran's 
poliomyelitis was incurred in service or if the appellant's 
October 1957 bout of poliomyelitis was related to any signs 
or symptoms manifested during his military service.  
Therefore, based on the veteran's subjective reports and 
review of his medical records following service, the examiner 
stated that it was at least as likely as not that the 
veteran's October 1957 bout of poliomyelitis was related to 
signs and symptoms manifested during his military service.  

In this case, the evidence does not support a grant of 
service connection for poliomyelitis.  

The veteran's service medical records, unfortunately, appear 
to have been destroyed by fire in 1973 at the NPRC.  However, 
some of the veteran's service medical records are available.  
These records only show treatment for eczema and a sore 
throat.  His separation examination, which is also available, 
shows no findings, treatment, or diagnoses of any signs or 
symptoms related to poliomyelitis.  In fact, all systems were 
clinically evaluated as normal.  

After service, the veteran did exhibit evidence of 
poliomyelitis in October 1957, approximately one year after 
service.  If the first manifestations of acute anterior 
poliomyelitis present themselves in a veteran within 35 days 
of termination of active military service, it is probable 
that the infection occurred during service.  If they first 
appear after this period, it is probable that the infection 
was incurred after service.  38 C.F.R. § 3.379.  The limited 
medical evidence of record is probative of the manifestations 
of poliomyelitis occurring long after 35 days after service.  
Therefore, it is probable that the veteran's poliomyelitis 
occurred after service.  

The record does contain medical opinions: one dated in 
February 2000 from a private physician, one dated in 
September 2002 from a VA physician's assistant, and one dated 
in January 2003 from a VA examiner who is a nurse 
practitioner.  The veteran provided the first two, and VA 
obtained the third; each was sought specifically to provide 
an opinion as to the onset of the veteran's poliomyelitis.  
Although all of these opinions indicate that the person 
rendering the opinion believed that the veteran's polio was 
incurred in service -- or as in the opinion of the 
January 2003 VA examiner, that it was at least as likely as 
not to have been incurred in service -- all of these opinions 
were based on the subjective history provided by the veteran.  
None of the persons giving a medical opinion identified any 
specific medical evidence or symptomatology in service that 
would show that the infection causing polio manifested in 
service or within 35 days of service discharge.  

In contrast, the contemporaneous medical records from 1957 
and 1958 do not suggest the presence of polio during the 
veteran's military service.  The October 1957 University of 
Michigan Hospital report is of the strongest probative value.  
That report indicated, in pertinent part, that the veteran 
had been perfectly well until noon, four days prior to his 
admission for paralytic polio.  He related no specific 
weakness that day, but had generalized headache that evening.  
None of the medical evidence from this period of time -- 
which is closer in proximity to service than the most recent 
medical evidence -- indicated that the veteran had any 
symptomatology relevant to polio prior to October 1957.  As 
the veteran's limited service medical records do not contain 
medical evidence associating poliomyelitis to the veteran's 
military service, and the next set of records (in 1957 and 
1958) only relate that he had poliomyelitis within one year 
of service (but not within the 35 days after service), and 
the recent medical opinions linking the veteran's polio to 
service were all based on the veteran's subjective history, 
the record does not support a grant of service connection for 
poliomyelitis.  Rather, the Board concludes that the 
preponderance of the evidence is against the claim.

II.  VCAA Considerations 

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), which became effective on November 9, 2000.  The 
VCAA redefines VA's duty to assist and enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA.  He received notice 
via a March 2001 RO letter, an August 2001 Board remand, and 
a September 2001 VCAA letter.  These notices informed the 
veteran of what assistance VA would provide, what was needed 
from him, and the time limits associated with his claim.  
Various notices and communications, also from the RO, such as 
the rating decision, the statement of the case, and the 
supplemental statement of the case, informed the veteran of 
the applicable laws and regulations needed to substantiate 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Additionally, he has also had the opportunity to testify at a 
hearing regarding his claim.  He declined.  Therefore, the 
Board finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issues discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.  


ORDER

Service connection for poliomyelitis is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

